This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-0069

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                               Stephen Thomas Conlin,
                                     Appellant.

                               Filed December 15, 2014
                                      Affirmed
                                    Harten, Judge

                             Winona County District Court
                               File No. 85-CR-12-179


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Karin L. Sonneman, Winona County Attorney, Christina M. Davenport, Assistant County
Attorney, Winona, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Michael W. Kunkel, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Ross, Presiding Judge; Smith, Judge; and Harten,

Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

HARTEN, Judge

         Appellant challenges his convictions of fifth-degree controlled-substance crime

and of obstructing, with force, peace officers engaged in the performance of their duties.

He argues that the jury instructions on selling controlled substances and on the use of

force were not accurate and that the evidence showing that appellant obstructed the peace

officers was insufficient. Because we see no error in the jury instruction on controlled

substances and no abuse of discretion in not instructing the jury on “force” and because

the evidence was ample to show that appellant obstructed peace officers engaged in their

duty of executing a search warrant, we affirm.

                                         FACTS

         In late 2011, appellant Stephen Conlin, a barber by trade, purchased an old

building that he intended to remodel to serve as living space and the premises of two

businesses: a hair salon and a retail marijuana store. He purchased $3,500 worth of tax

stamps to cover 1,000 grams of marijuana and ordered tax stamps for another 1,000

grams.

         In January 2012, a search warrant was executed on appellant’s building. When a

peace officer told appellant to show his hands and get on the ground, appellant refused.

Four officers eventually got appellant to the ground; other officers were needed to

handcuff appellant.     The officers found growing marijuana plants, 1.8 pounds of

marijuana, tax stamps, packaging materials including labels with appellant’s name, and a

saleable bag of marijuana with a label and a tax stamp attached.


                                            2
       Appellant was charged with fifth-degree controlled-substance crime—intent to sell

marijuana and with obstructing legal process. He asserted a mistake-of-law defense; the

district court issued an order stating that this defense was not available to appellant. At

trial, appellant testified about his business plan for the sale of marijuana.

       A jury found appellant guilty on both counts.             He was sentenced to the

presumptive guidelines sentence of a year and a day, stayed, and placed on probation for

five years.

       He challenges his convictions, arguing that the jury instruction on the sale of

controlled substances was inaccurate, the jury should have been instructed on the

meaning of “force,” and the evidence was insufficient to show that he obstructed police

officers in the performance of their duties.1

                                      DECISION

1.     Jury Instructions

       This court will “review a district court’s refusal to give a requested jury instruction

for an abuse of discretion. The interpretation of a statute is a legal question we review de

novo.” State v. Ndikum, 815 N.W.2d 816, 818 (Minn. 2012).




1
 In his pro se brief, appellant reiterates his argument that his sale of marijuana was legal
because he complied with Minn. Stat. § 297D.04 (2010) (requiring any tax obligor who
possesses marijuana to pay a tax on it “as evidenced by a stamp or other official indicia”)
and because Minn. Stat. § 297D.01, subd. 2 (2010), provides that “‘Controlled substance’
does not include marijuana.” But, as the district court noted, Chapter 297D also contains
“numerous, direct, and specific indications that sale or possession of marijuana is
unlawful.” Appellant’s pro se argument is without merit.

                                                3
      A.     Instruction on the Sale of Marijuana

      Minn. Stat. § 152.025, subd. 1(a)(1) (2010), provides that it is a controlled-

substance crime in the fifth degree if a person “unlawfully sells one or more mixtures

containing marijuana or tetrahydrocannabinols, except a small amount of marijuana for

no remuneration.” The jury was instructed that:

                     The statutes of Minnesota provide that whoever
             unlawfully sells one or more mixtures containing marijuana
             except a small amount for no [remun]eration is guilty of a
             crime. The elements of possession of marijuana with intent to
             sell in this case are: First, [appellant] sold marijuana. To sell
             means: to sell, give away, barter, deliver, exchange,
             distribute, or dispose of to another, or to possess with intent to
             sell. Second, [appellant] knew or believed that the substance
             he sold was marijuana. Third, [his] act took place on or about
             January 25, 2012 in Winona County, Minnesota. If you find
             that each of these elements has been proven beyond a
             reasonable doubt, [he] is guilty. If you find that any element
             has not been proven beyond a reasonable doubt, [he] is not
             guilty.
                     ....
                     To know requires only that an actor believes that the
             specified fact exists. Intentionally means that the actor either
             has a purpose to do the thing, or cause the result specified, or
             believes that the act performed by the actor if successful will
             cause that result. In addition, the actor must have knowledge
             of those facts that are necessary to make the actor’s conduct
             criminal and that are set forth after the word intentionally.
             With intent to or with intent that means that the actor either
             has a purpose to do the thing, or cause the results specified, or
             believes that the act if successful will cause that result.
                     In your consideration of the definition and essential
             elements of the crimes charged, you must keep in mind the
             legal definitions of those words and phrases I have given you.
             Common meanings should be given to all words and terms
             not specifically defined.




                                             4
The instruction explains each element of the offense. See State v. Kuhnau, 622 N.W.2d

552, 556 (Minn. 2001) (“[I]t is desirable for the court to explain the elements of the

offense rather than simply to read statutes.”).

       Appellant argues that the jury should have been instructed that the statute prohibits

only the unlawful sale of marijuana and that, to find appellant guilty, it also had to find

that he “had conscious knowledge that his actions were illegal,” which he did not have

because he believed his purchase of the tax stamps made his sale of marijuana lawful.

But appellant’s personal belief as to the legality of his acts is not the issue: “All members

of an ordered society are presumed either to know the law or, at least, to have acquainted

themselves with those laws that are likely to affect their usual activities.” State v. King,

257 N.W.2d 693, 697–98 (Minn. 1977); see also Albrecht v. Sell, 260 Minn. 566, 569–

70, 110 N.W.2d 895, 897 (1961) (“[U]nder well-established principles of law

[individuals] are conclusively presumed to be aware of existing statutes and of the fact

that revisions in them occur from time to time.”). Appellant, having chosen to engage in

the sale of marijuana, would be presumed to have acquainted himself with the laws

affecting that activity, and none of those laws provides that the purchase of stamps

renders the sale of marijuana legal.2 Thus, even if appellant did not know that his

possession and sale of marijuana was not legal, that lack of knowledge is not a defense.

The word “unlawful” in the statute excludes those whose possession may be lawful, e.g.,




2
  At oral argument, appellant’s attorney conceded that appellant does not fall into any
group of lawful possessors or sellers.

                                              5
botanists or pharmacists doing research on marijuana; it does not create an additional

element of the crime or impose the need for an additional jury instruction.

       Moreover, appellant’s argument was addressed, implicitly if not explicitly, in State

v. Skapyak, 702 N.W.2d 331 (Minn. App. 2005), review denied (Minn. 18 Oct. 2005). In

Skapyak, the defendant had given marijuana to two minors who had told him they were

adults. He was charged with third-degree controlled-substance crime under Minn. Stat.

§ 152.023, subd. 1(3) (“A person is guilty of controlled substance crime in the third

degree if . . . (3) the person unlawfully sells one or more mixtures containing a controlled

substance . . . to a person under the age of 18”). The defendant argued that, because the

age of the victims was an element of the crime and the state had failed to prove the

defendant knew the victims’ ages, he was entitled to raise a mistake-of-age defense. Id.

at 333. This court

              reject[ed] [the defendant’s] argument that his conduct is not
              criminal because the sale of a small amount of marijuana to
              another person is a “petty misdemeanor” and not a “crime” as
              defined in the criminal code. While [he] may have sold or
              given away only a small amount of marijuana, marijuana is
              nonetheless a controlled substance.

Id. at 334.    The Skapyak defendant’s belief that distributing marijuana to those he

thought were over 18 was not the “unlawful” conduct prohibited by the statute is

analogous to appellant’s belief that selling marijuana with a tax stamp is not the

“unlawful” conduct prohibited by that statute. Just as the state was not required to prove

knowledge of the victims’ ages to obtain a conviction under Minn. Stat. § 152.023 in




                                             6
Skapyak, the state here was not required to prove that appellant knew the sale of

marijuana with a tax stamp was illegal in order to convict him.

       B.     Jury Instruction on Force

       Appellant was charged with a violation of Minn. Stat. § 609.50, subd. 1(2) (2010)

(prohibiting “obstruct[ing], resist[ing], or interfer[ing] with a peace officer while the

officer is engaged in the performance of official duties”). Obstructing a peace officer is

a misdemeanor, Minn. Stat. § 609.50, subd. 2(3), but a gross misdemeanor if the

obstruction is accompanied by “force [or] violence or the threat thereof.” Minn. Stat.

§ 609.50, subd. 2(2). The statute does not include a definition of “force.”

       The jury was instructed that:

                      The statutes of Minnesota provide that whoever
              intentionally, physically obstructs, resists, or interferes with a
              peace officer while the officer is engaged in the performance
              of official duties and does so accompanied by force, violence,
              or the threat thereof is guilty of a crime. The elements of
              obstructing legal process with force in this case are: First . . .
              [a] police officer is a peace officer. Second, [appellant]
              physically obstructed, resisted, or interfered with peace
              officers in the performance of official duties. Physically
              obstructed, resisted, or interfered with means the acts of
              [appellant] must have the effect of substantially frustrating or
              hindering the officers in the performance of the officers[’]
              duties. Third, [his] act was accompanied by force, violence,
              or the threat thereof. . . .
                      ....
                      In your consideration of the definition and essential
              elements of the crimes charged, you must keep in mind the
              legal definitions of those words and phrases I have given you.
              Common meanings should be given to all words and terms
              not specifically defined.




                                              7
The district court later repeated the last sentence quoted above in response to the jury’s

request for “the meaning of force or a dictionary” during its deliberations.3 See State v.

Diedrich, 410 N.W.2d 20, 23 (Minn. App. 1987) (noting that the lack of a statutory

definition for a word means that the word is so commonly used that it requires no further

definition).

       Appellant challenges the denial of his request for a jury instruction on the meaning

of force, arguing that, absent such an instruction, the jury could not distinguish the gross

misdemeanor “obstruction with force” from the misdemeanor “obstruction.”               Even

assuming that the omission of an instruction on force was erroneous, the error was

harmless.      See State v. Lee, 683 N.W.2d 309, 316 (Minn. 2004) (holding that the

erroneous omission of a jury instruction is reviewed under a harmless-error analysis).

       The jury heard a peace officer testify that appellant’s resistance in assuming a fetal

position with his arms under him was “offensive resistance” in contrast to the “passive

resistance” of individuals who simply go limp. From another officer, the jury heard that

appellant required that officer to use “a lot of force” to get appellant’s arms out from

under his body to handcuff him and that it took about five officers to get appellant under

control. A third officer testified that several officers assisted him to get appellant’s arms

out and handcuff him. Thus, the jury had a clear picture of what appellant had done in

response to the peace officers’ command to get on the ground and put his hands behind

him. From the officers’ testimony as to the force they had to use to get handcuffs on

3
 The parties could not agree on whether to provide the jury with the Black’s Law
Dictionary definition or the Oxford Dictionary definition.


                                             8
appellant, the jury could have inferred that appellant was exerting force to obstruct them

in the performance of their duty to handcuff him.

       Any error in omitting an instruction on the meaning of force was harmless; there

was no abuse of discretion in not giving such an instruction. See Ndikum, 815 N.W.2d at

818.

2.     Sufficiency of the Evidence

       “The scope of the conduct forbidden by a statute presents an issue of statutory

construction, which [appellate courts] consider[] de novo.” State v. Pederson, 840

N.W.2d 433, 436 (Minn. App. 2013).

       Appellant argues that the evidence was not sufficient to show that his conduct

when the peace officers came to his building to execute a search warrant violated Minn.

Stat. § 609.50, subd. 1(2), by “obstruct[ing], resist[ing], or interfer[ing] with a peace

officer while the officer [was] engaged in the performance of official duties.” He argues

further that he should have been charged under Minn. Stat. § 609.50, subd. 1(1) (2010)

(prohibiting “obstruct[ing], hinder[ing], or prevent[ing] the lawful execution of any legal

process”) because the peace officers were executing a search warrant. But an officer

executing a search warrant is engaged in the performance of official duties; the two are

not mutually exclusive. While Minn. Stat. § 609.50, subd. 1(1), applies to anyone,

including peace officers, who is lawfully executing a legal process, Minn. Stat. § 609.50,

subd. 1(2), applies to any peace officer who is performing an official duty, including

executing a legal process. Appellant’s argument that “‘official duties’ [are] separate and

distinct from ‘the lawful execution of any legal process’” produces the absurd result of


                                            9
construing one statute to remove the execution of search warrants from the list of peace

officers’ official duties even though another statute, Minn. Stat. § 626.05 (2012),

mandates that peace officers, and only peace officers, execute search warrants. It is

presumed that the legislature did not intend an absurd result. Minn. Stat. § 645.17(1)

(2012).

       Appellant relies on Pedersen, 840 N.W.2d at 438 (affirming conviction of fourth-

degree assault of a peace officer under Minn. Stat. § 609.2231, subd. 1 (2010), of an

individual who kicked the head of an officer who had come to her apartment to

investigate a report of a possible domestic assault, but reversing the individual’s

conviction under Minn. Stat. § 609.50, subd. 1(1), because no legal process was

involved). But Pederson is distinguishable: the execution of a search warrant is part of

the legal process, while the investigation of a report of a possible assault is not.

       The evidence was sufficient to show that appellant obstructed, resisted, and

interfered with peace officers in the performance of their duties.

       Affirmed.




                                              10